DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final rejection dated September 4, 2020. In the Response, submitted on December 4, 2020, claims 1, 8, and 15 were amended. Therefore, claims 1-20 are currently pending and subject to the following final rejection.

Response to Arguments
Applicant’s arguments filed on pages 8-9 of the Response concerning the previous rejection of claims 1-20 under 35 U.S.C. 101, have been fully considered and are found persuasive.

 Applicant’s arguments filed on pages 9-13 of the Response concerning the previous rejection of the claims under 35 U.S.C. 102 and 103 have been fully considered but are not found persuasive.
On Page 11 of the Response, in discussing the claimed “dynamic parking plan” and Paragraph [0017] of the Specification, Applicant states “As part of the dynamic parking plan, the vehicle may be directed to ‘drive around in a selected area’ while waiting for the designated pickup time. In other words, the vehicle is continuously travelling.  On Pages 11-12 of the Response, Applicant states “[t]his functionality is distinct from that taught by Schimick in that the prior art teaches merely the parking of an autonomous vehicle according to an appointment calendar. Paragraphs 1, 12-16, 18, and 34-37 (as asserted by the Office on pages 6-7 of the Office Action) teaches the parking of an autonomous vehicle in a particular location according to an appointment calendar. This is further evidenced by the language ‘downtime of the vehicle’ and ‘a parking location of the motor vehicle at which the motor vehicle is parked’. There is no continuous travelling done by the vehicle in accordance with the dynamic parking plan, as is the case with the present invention.”
Examiner respectfully disagrees, and notes nothing in Schimik’s parking of the autonomous vehicle or downtime of the vehicle precludes Schimik from teaching “continuously travel….during a duration of the selected time window” as claimed. Schimik paras. 35-36, 40-41 and 43, discloses that “the user may decide, for example, that on this day he/she would like to accomplish two tasks, for example, pick up laundered shirts at a first travel destination A…and to pick up groceries…at travel destination B”; and that “the user is at work, for example, from Monday through Friday, in each case from 8:00 AM to 6:00 PM, and drives his/her motor vehicle 10 to his/her workplace and parks the motor vehicle 10 in the garage 14 during working hours” (i.e., wherein the at least one passenger is unloaded at the selected location). An appointment calendar may “describe a first parking time period from, for example, 8:00 AM to 11:30 AM” (i.e., selected time window), and that “[a]t 8:45 AM, for example” (i.e., subsequent to unloading the at least one selected time window is from 8:00 AM – 11:30 AM and a duration of the selected time window is from 8:45 AM – 10:05 AM, where the vehicle continuously travels when accomplishing the two tasks. Thus, Applicant’s arguments are not found persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0026295 to Schimik (hereinafter “Schimik”) in view of U.S. Patent Application Publication No. 2017/0219364 to Lanthrop et al. (hereinafter “Lanthrop”).
In regard to claim 1, Schimik discloses: a method, by a processor, for dynamic parking for autonomous vehicles (Abst.; Paras. 1, 10 and 18) (The invention relates to a method (performed by a control device) (i.e., a method, by a processor) for operating a motor vehicle in a fully autonomous driving mode (i.e., autonomous vehicles) …and a linking route (in accordance with traffic condition signals) for linking at least one travel destination to the parking location (i.e., 
Schimik discloses instructing the autonomous vehicle to travel from an initial location to a selected location, wherein the autonomous vehicle carries at least one passenger from the initial location to the selected location (Paras. 1, 35-36) (The user then drives (i.e., instructing the autonomous vehicle to travel from an initial location to a selected location) to his/her workplace (i.e., instructing the autonomous vehicle to travel from an initial location to a selected location – that is, his/her workplace reads on a selected location).)
Schimik discloses determining a dynamic parking plan for the autonomous vehicle to travel from the selected location and return to the selected location within a selected time window according to a transportation network and one or more variable parking functions, wherein the at least one passenger is unloaded at the selected location such that subsequent to unloading the at least one passenger at the selected location, the autonomous vehicle autonomously and continuously travels according to the dynamic parking plan during a duration of the selected time window in lieu of waiting at the selected location (Paras. 35-36, 38, 40-41 and 43) (…the user may decide, for example, that on this day he/she would like to accomplish two tasks, for example, pick up laundered shirts at a first travel destination A…and to pick up groceries…at travel destination B… and that the user is at work, for example, from Monday through Friday, in each case from 8:00 AM to 6:00 PM, and drives his/her motor vehicle 10 to his/her workplace and parks the motor vehicle 10 in the garage 14 during working hours (i.e., wherein the at least one passenger is unloaded at the selected location). An appointment calendar may “describe a first parking time period from, for example, 8:00 AM to 11:30 AM” (i.e., selected time window), and that “[a]t 8:45 AM, for example” (i.e., subsequent to unloading the at least one selected time window is from 8:00 AM – 11:30 AM and a duration of the selected time window is from 8:45 AM – 10:05 AM, where the vehicle continuously travels when accomplishing the two tasks.)
As discussed above, Schimik discloses instructing the autonomous vehicle to travel from an initial location to a selected location. Schimik does not explicitly disclose or teach, however, Lanthrop teaches that the instruction is by receiving input, by the autonomous vehicle, instructing the vehicle to travel (from an initial location to a selected location as disclosed in Schimik) (Paras. 57-59) (Processing 712 (of the vehicle) may be 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user driving the autonomous vehicle to their destination (workplace) in Shcimik to include that the driving is in autonomous driving mode, as taught by Lanthrop with the motivation of providing a more efficient and safe way of reaching the destination (See Para. 62 of Lanthrop). 
In regard to claim 2, Schimik does not explicitly disclose or teach, however, Lanthrop teaches determining one or more actions to perform within the dynamic plan, wherein the one or more actions include traversing one or more edges of the transportation network (Paras. 30-32) (Route (or "path") planning may be defined as the process of determining a route based on and expressed in terms of an abstract world model… For network-based route planning, sometimes referred to as route planning, finds the shortest path using a network or directed weighted graph as a world model. Such approaches may be useful when the solution set for a path planning algorithm must be chosen from a fixed set of predefined paths. Furthermore, with network based analysis, no paths outside of the initial fixed set can be considered. The most recognizable application for this kind of modeling is the selection of the "best" route in a network of roads (i.e., one or more actions to perform within the dynamic plan). The basic model for this application treats road intersections as graph nodes and roads as graph edges (i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Lanthrop in the method/system/product of Schimik since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order provide a solution in a scenario of predefined paths (See Para. 30 of Lanthrop) such as the travel schedule disclosed in Schimik. 
In regard to claim 3, Schimik does not explicitly disclose or teach, however, Lanthrop 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accounted for delay times of Schimik to also take into account other analyzing parameters (e.g., avoid toll roads) as taught by Lanthrop with the motivation of providing customized parameters for user satisfaction.
In regard to claim 4, Schimik discloses defining the one or more variable parking functions according to a travel time function that determines an amount of time for the autonomous vehicle to travel (Paras. 14-15, 18, 37-39) (A linking route is determined for linking the at least one travel destination to the parking location and a travel time is determined for the traveling of the linking route by the motor vehicle (i.e., an amount of time for the autonomous vehicle to travel)… the determination of the travel time takes into consideration in each case a time period for a waiting location of the motor vehicle at the at least one travel destination and/or a traffic condition of the linking route in accordance with a traffic condition signal received from a motor vehicle external data server apparatus (i.e., a travel time function).)
In regard to claim 5, Schimik discloses restricting the autonomous vehicle to be within at least a defined amount of time from the selected location (Paras. 36-37 and 43) (The control device 16 may determine (S3), that the parking time period, i.e., a time period in which the motor vehicle 10 is not used by the user, may be 10 hours long. It may optionally be provided that times in which the user does not use the motor vehicle 10 may be statistically calculated. If, for example, the user needs his/her motor vehicle 10 during a lunch break in order, for example, to drive to lunch, he/she may then input, for example, a lunch break into the mobile terminal 22, in which the motor vehicle 10 is being used. The appointment calendar signal may then, for example, describe a first parking time 
In regard to claim 6, Schimik discloses dynamically adjusting the dynamic parking plan according to one or more contextual factors (Para. 18) (According to one particularly preferred embodiment of the method according to the invention, the determination of the travel time takes into consideration in each case a time period for a waiting location of the motor vehicle at the at least one travel destination and/or a traffic condition of the linking route in accordance with a traffic condition signal received from a motor vehicle external data server apparatus. A time period for a waiting location of the motor vehicle may, for example, be specified as a default setting in a memory of the control device. The aforementioned traffic condition signal may describe, for example, a traffic jam or a construction site on the linking route (i.e., according to one or more contextual factors), on the basis of which the control device may determine a delay and, therefore a prolonged travel time. The scheduling is improved still further as a result (i.e., dynamically adjusting 
In regard to claim 7, as discussed above in regard to claim 1, Schimik discloses that the traveling is from the selected location and returning to the selected location (via travel destinations). Schimik does not explicitly disclose or teach, however, Lanthrop teaches dynamically building a graph of the transportation network having one or more nodes and one or more edges (Paras. 29-33) (The specific route planning may be based on any number of approaches, including a network or graph-based approach (i.e., dynamically building a graph of the transportation network) and a grid-based approach. For network-based route planning, sometimes referred to as route planning, finds the shortest path using a network or directed weighted graph as a world model. Such approaches may be useful when the solution set for a path planning algorithm must be chosen from a fixed set of predefined paths. Furthermore, with network based analysis, no paths outside of the initial fixed set can be considered. The most recognizable application for this kind of modeling is the selection of the "best" route in a network of roads. The basic model for this application treats road intersections as graph nodes and roads as graph edges (i.e., having one or more nodes and one or more edges).
Schimik does not explicitly disclose or teach, however, Lanthrop teaches performing a heuristic search according to a travel time function (Para. 26, 30-33, 45) (Route optimization for typical navigation systems are mostly concerned with analyzing parameters of travel time and/or distance, and reducing one and/or the other…A first route is processed in the system 304, which minimizes length (e.g., distance and/or time) between a starting position and the destination location input by the user (i.e.,  according 
Schimik does not explicitly disclose or teach, however, Lanthrop teaches traversing the one or more edges according to the heuristic search for traveling (Paras. 323-33) (The A* algorithm uses the path distance from the source plus the given minimal heuristic measure to the destination to determine the search order of potential nodes. This strategy may be advantageous because this value represents the minimum possible path distance through the given node and also generally serves as a good estimation of total path length. Also, it uses the heuristic to prune the search tree of unnecessary branches by comparing the minimum possible path distance (again the path distance from the source plus the minimal heuristic) through the given node with previous computed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the generating of the navigation signal of Schimik to include the network or graph-based approach of route planning of Lanthrop in order to provide a more efficient way to meet user specified parameters (e.g., travel time) (See Para. 26 of Lanthrop). 
In regard to claim 8, Schimik discloses one or more computers with executable instructions that when executed cause the system to perform a method (Para. 22 and 30) (The above stated object is also achieved by a control device, which preferably also includes a processor device, wherein the processor device may include a microcontroller and/or a microprocessor. The control device is adapted to carry out, preferably via the processor device, the method steps relating to a control device pursuant to a method according to one of the above described embodiments of the method according to the invention).
Examiner notes Schimik in view of Lanthrop teaches the other elements of claim 8 as discussed above in regard to claim 1. 
In regard to claim 9, Schimik discloses the elements of claim 9 as discussed above in regard to claim 2.
In regard to claim 10, Schimik discloses the elements of claim 10 as discussed above in regard to claim 3.
In regard to claim 11, Schimik 
In regard to claim 12, Schimik discloses the elements of claim 12 as discussed above in regard to claim 5.
In regard to claim 13, Schimik discloses the elements of claim 13 as discussed above in regard to claim 6.
In regard to claim 14, Schimik discloses the elements of claim 14 as discussed above in regard to claim 7.
In regard to claim 15, Schimik discloses a computer program product for dynamic parking for autonomous vehicles by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that performs a method (Para. 22-23 and 30) (The above stated object is also achieved by a control device, which preferably also includes a processor device, wherein the processor device may include a microcontroller and/or a microprocessor. The control device is adapted to carry out, preferably via the processor device, the method steps relating to a control device pursuant to a method according to one of the above described embodiments of the method according to the invention).
Examiner notes Schimik in view of Lanthrop teaches the other elements of claim 15 as discussed above in regard to claim 1. 
In regard to claim 16, Schimik discloses the elements of claim 16 as discussed above in regard to claim 2.
In regard to claim 17, Schimik discloses defining the one or more variable parking functions according to a travel time function that determines an amount of time for the 
 Schimik does not explicitly disclose or teach, however, Lanthrop teaches defining the one or more variable parking functions according to a congestion cost function that minimizes a total congestion cost by autonomous vehicle. (Para. 26) (According to certain exemplary embodiments disclosed herein, systems and methods are configured to process, plan and optimize a route to one or more destinations using a semi-autonomous or fully autonomous vehicle (e.g., an automatic driving route planning application or "ADRPA"). Route optimization for typical navigation systems are mostly concerned with analyzing parameters of travel time and/or distance, and reducing one and/or the other. In other configurations, navigation systems may be optimized according to parameters set by a user (i.e., defining the one or more variable parking functions), such as the avoidance to toll roads (i.e., according to a congestion cost function minimizes a total congestion cost by autonomous vehicle), traveling along a scenic route, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accounted for delay times of Schimik to Lanthrop with the motivation of providing customized parameters for user satisfaction.
In regard to claim 18, Schimik discloses the elements of claim 18 as discussed above in regard to claim 5.
In regard to claim 19, Schimik discloses the elements of claim 19 as discussed above in regard to claim 6.
In regard to claim 20, Schimik discloses the elements of claim 20 as discussed above in regard to claim 7.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2020/0026279 to Rhodes et al. discloses that a user departed an autonomous vehicle a first location, and may determine that the user will return to the autonomous vehicle within a length of time. As a result, the computer processor(s) may cause the autonomous vehicle to remain at or near the first location for the length of time. For example, the autonomous vehicle may drive around the nearby area if parking is not possible. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628